DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 02/01/2021 has been received and fully considered.
3.	Claims 1-9, 11-16, 18-19, and 21-23 are presented for examination.
4.	Regarding the rejection under 35 USC 101, the Examiner maintains the rejection as Applicant fails to overcome the rejection.
5.	As per the rejections under 35 USC 112, the Examiner withdraws the rejections in view of the amendment.
Response to Arguments
6.	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s assertion that: “In McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 120 USPQ2d 1091 (Fed. Cir. 2016), the court found that the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules are patent eligible under 35 U.S.C. § 101, because the claims in question were not directed to an abstract idea but rather “limited to rules with specific characteristics”, and “[t]he specific, claimed features of these rules allow for the improvement realized by the invention”, namely the improvement of “allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators” (McRO, slip op. at 21-22). The court went on to elucidate that “[t]he rules are limiting in that they define morph weight sets as a function of the timing of phoneme sub-sequences” (McRO, slip op. at 22), and that “[i]t is the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks.” (McRO, slip op. at 24).
Similarly, in the current case, Applicant respectfully submits that the features of Claim 1 provide for the specific rules of how to enhance a memory usage and computation time of processing a CSP computational task with a vector of unknown size. The incorporation of the rules recited by Claim 1, not the use of the computer, improves the existing technological process by providing an improved and more effective automatic solution that shows a significant speedup compared to the existing technology.” and that: “Thus, Claim 1 is directed to an improvement in computer technology, similarly to the claims in McRO”, the Examiner respectfully notes that the claims, as currently constructed, do not in any way provide any improvement to any technological process, as asserted by the Applicant. In fact, the McRO case is not applicable to the instant case; the fact patterns simply do not match. McRO involved morph weights being applied to animated characters in order to lip sync dialog to animated characters; Applicants claimed embodiments do not even include a displaying step. 
As per Applicant’s assertion that: “Applicant further refers in this context to the specification of the present Application, explaining that the claimed subject matter improves upon conventional technologies: “One technical effect of utilizing the disclosed subject matter is providing an improved and more effective automatic solution to a CSP with a vector of unknown size. Experimental results show a significant speedup in various different scenarios over potential naive solutions. As an example, a data fabrication example, was solved in about 1.674 seconds, as opposed to more than 24 seconds using conditional CSP and more than 4678 seconds using a random size selection. In some cases, the disclosed subject matter was able to provide a result, where the other potential solutions reached timeout or otherwise were unable to provide a result. Experimental results are available in Bilgory E., Bin E., Ziv A. (2017) Solving Constraint Satisfaction Problems Containing Vectors of Unknown Size. In: Beck J. (eds) Principles and Practice of Constraint Programming. CP 2017. Lecture Notes in Computer Science, vol 10416. Springer, Cham, which is hereby incorporated by reference in its entirety for all purposes without giving rise to disavowment. ...Yet another technical effect may be to improve hardware verification capabilities, when the hardware verification relies on CSP solving to generate stimuli of high quality that could expose bugs.” And that: “Yet another technical effect may be to improve data fabrication capabilities, where the data is synthesized using CSP representing potential data records. Yet another technical effect may be to improve configuration manager, which uses a CSP to determine potential configurations. As a configuration may comprise an unknown number of sub-systems, which may be represented as elements of a vector, the disclosed subject matter may enable automated solution to such CSPs. The proposed method overcomes this limitation by adding constraints that replace that global constraints of the missing elements to the skeleton CSP that determines that vector size. ”, the Examiner respectfully notes that the claims are clearly directed to an abstract idea and that there is nothing unconventional recited by the claims, and that the claims, as a whole clearly aimed at formulating a mathematical problem in which a solution is obtained of the said problem which is clearly a mathematical concept and do not in any way provide any improvement whatsoever, as currently constructed, and thus are not patent eligible under 35 USC 101, as constructed. 
Regarding Applicant’s assertions that: “Applicant respectfully asserts that even according to the Office Action’s contention that the step of activate a CSP solver requires a generic processor, the step is not directed to an abstract idea. Specifically, the courts do not define that a process necessarily performed with the help of a generic processor, is an abstract idea. In the contrary, only in case the processor is not required, can the process be considered to be abstract. As the Federal Circuit explained, a computer-implemented method for "anonymous loan shopping" is an abstract idea because it could be "performed by humans without a computer". (Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016), emphasis added). It can be clearly derived that a method that could not be performed by humans without a computer, would not be abstract.
Accordingly, since the Office Action has acknowledged that the step of activate a CSP solver can only be performed using a processor, the step is not abstract.”, the Examiner respectfully notes that the claimed activating does not add anything that are sufficient to amount to significantly more the abstract idea, contrary to Applicant assertion. It is further noted that there is nothing unconventional about activating/running/starting or using the solver to solver said CSP, and that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'" Mayo, 132 S. Ct. at 1294, 101 USPQ2d at 1965. 
As per Applicant’s assertions that: “More Specifically, Claims 22 and 23 cannot be performed using pen and paper. Claim 22 recites that the problem description comprises a verification problem, wherein an objective of the verification problem is to verify a memory of a target hardware by generating a test program, wherein the unknown size of the vector corresponds to an unknown number of memory instructions for said generating, which cannot be performed by mere pen and paper, and Claim 23 recites that the problem description comprises a data fabrication problem, wherein an objective of the data fabrication problem is to fabricate data for testing a database or a security system, wherein the unknown size of the vector corresponds to an unknown number of fabricated records for said testing which cannot be performed by mere pen and paper. It is further noted that in some cases, the high complexity of the computational task may result in the problem being practically infeasible. Wikipedia states: "CSPs often exhibit high complexity, requiring a combination of heuristics and combinatorial search methods to be solved in a reasonable time" (See: https://en.wikipedia.org/wild/Con8tr3int satisfaction problem). Hence, the improved performance is a technical challenge that must be addressed in order to automate CSP solving in "real-life" problems.”, the Examiner respectfully notes that the generation of a test program does not in any way amount to significantly more that the abstract idea, and that there is nothing unconventional about an objective to verify a memory or fabricate data. In fact there is absolutely no verification or testing performed in the claims, as currently constructed. The Examiner further notes that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'" Mayo, 132 S. Ct. at 1294, 101 USPQ2d at 1965. 
With regards to Applicant’ assertion that: “Specifically, Applicant asserts that the claims do not recite a mathematical relationship. In this regard, the October 2019 Update: Subject Matter Eligibility (the October 2019 PEG) recites: “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as v = F/A. Examples of mathematical relationships recited in a claim include: •  a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr;
•  a conversion between binary-coded decimal and pure binary numerals, Gottschalk v. Benson; and •  a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i. e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of Am.
It is not clear from the Office Action which relationship between numbers or variables is allegedly disclosed by the elements of Claim 1.”, the Examiner respectfully disagrees and asserts that the claims, as currently constructed, clearly recited a mathematical concepts in which one or more mathematical calculations are performed, and thus the claims are clearly abstract as constructed, contrary to Applicant’s assertions. 
As per Applicant’s assertions that: “As determined by the courts, in determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular wav to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. Therefore, an improvement in technology need not be directed to improving a general processor. Numerous court cases have concluded the same. For instance, in SRI International, Inc. v. Cisco Systems, Inc., the court concluded that using a plurality of network monitors to analyze network traffic data and integrate reports from the monitors to identify hackers on the network constituted an improvement in computer network technology, although this solution does not change or improve a processor. Since the claim improves technology, the claim was determined to impose meaningful limits on any recited judicial exception, and is therefore eligible under the 2019 PEG at least at Step 2A Prong Two. An additional example where the court found a computer-implemented solution that does not improve a general processor eligible, is the case of McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 120 USPQ2d 1091 (Fed. Cir. 2016), where the court found that the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules are patent eligible under 35 U.S.C. § 101, because the claims in question were not directed to an abstract idea but rather “limited to rules with specific characteristics”, and “[t]he specific, claimed features of these rules allow for the improvement realized by the invention”, namely the improvement of “allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators” (McRO, slip op. at 21-22). The court went on to elucidate that “[t]he rules are limiting in that they define morph weight sets as a function of the timing of phoneme sub-sequences” (McRO, slip op. at 22), and that “[i]t is the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks.” (McRO, slip op. at 24). Similarly, in the current case, the features of Claim 1 provide for the specific solution to a problem of processing a CSP computational task with a vector of unknown size in a particular way, that achieves the desired outcome of enhancing a memory usage and computation time. As an example, a data fabrication problem was solved by the current subject matter in 1.674 seconds, as opposed to more than 24 seconds using conditional CSP and more than 4678 seconds using a random size selection. In some cases, the disclosed subject matter was able to provide a result, where the other potential solutions reached timeout or otherwise were unable to provide a result.”, and that: “Accordingly, Claim 1 is directed to an improvement in computer technology even if it does not improve a processor itself, similarly to the claims in McRO.”, as previously stated above, the Examiner respectfully notes that the claims in the the McRO case is completely different and not applicable to the instant case; the fact patterns simply do not match. McRO involved morph weights being applied to animated characters in order to lip sync dialog to animated characters; Applicants claimed embodiments do not even include a displaying step. 
With regards to Applicant’s assertions that: “The current claims provide for a practical application of generating a structural skeleton tree of the problem description with a node representing the vector of unknown size and a node representing the size of the vector, projecting over-approximated constraints on the size of the vector, and modifying the structural skeleton tree to set the size of the vector in order to obtain a solvable CSP, which guarantees an improvement in the computational time and memory resources. As a result, the claims are not directed at the alleged abstract idea“, the Examiner respectfully notes that the claims clearly do not integrate the recited abstract to practical application, and that there is absolutely no way to guarantee an improvement in the computational time and memory resources by: “generating a structural skeleton tree of the problem description with a node representing the vector of unknown size and a node representing the size of the vector, projecting over-approximated constraints on the size of the vector, and modifying the structural skeleton tree to set the size of the vector in order to obtain a solvable CSP”, as asserted by the Applicant.
As per Applicant’s assertions that: “3.2. The claims are directed to an improvement in computer-related technology and that According to the Patent Subject Matter Eligibility chapter of the MPEP, claims that are directed to improvements in computer functionality or other technology are not abstract, and thus may be eligible at Step 2A (MPEP §2106.04(a)(1)). The MPEP further states that the Examiner should look to the teachings of the specification to make the determination of whether the claims are directed to an improvement in existing technology. When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The MPEP lists two exemplary indications that a claim is directed to an improvement in computer-related technology: (1) a teaching in the specification about how the claimed invention improves a computer functionality or any other technology or technical field (e.g., how the claims enable to perform a task that previously could not be performed); and (2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention (as opposed to merely claiming the idea of a solution or an outcome) (See MPEP §2106.05(a)). 
Applicant respectfully submits that the claims in the Present Application are directed to an improvement in computer-related technology. The present claims clearly provide a particular solution to a problem and a particular way to achieve the desired outcome, as opposed to merely claiming the idea of a solution or outcome. Specifically, the claimed subject matter improves the computer technology by providing a specific method for performing a computational task with vectors of unknown or unbounded size. Due to this indication, the claimed subject matter is clearly not directed to an abstract idea, but rather to an improvement in computer functionality.
As a result, Applicant respectfully asserts that even according to the Office Action’s contention that the claims are directed at an abstract idea (which Applicant respectfully traverses), the claimed subject matter amounts to significantly more than the alleged abstract idea and provides a practical computational application that is rooted in the realm of computer technology.
“, the Examiner respectfully, as previously noted, the claims do not in any way improve the function and/or performance of a computer processor, as asserted by the Applicant. Even assuming that an improvement is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from such improved performance and/or time that Applicant’s application intended to have produced. In fact, there is absolutely no way to improve the performance or time complexity of the general processor by: “obtain a problem description….; extracting…. information associated with a size of the vector…; generating a structural skeleton tree of a problem description, wherein the structural skeleton tree comprises a node representing a vector of unknown size and a node representing a size of the vector; determining a vector size Constraint Satisfaction Problem (CSP) based on the structural skeleton tree, wherein said determining comprises projecting over-approximated constraints on the size of the vector based on operators used on the vector or elements thereof; solving the vector size CSP to determine the size of the vector; modifying the structural skeleton tree to set the size of the vector and to include nodes for each element in the vector, whereby obtaining a CSP; and solving the CSP”. As such the claims of the present invention are clearly not directed to a specific improvement to computer functionality, contrary to Applicant’s assertion, as currently constructed. 


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.1	Claims 1-9, 11-16, 18-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method comprising: “obtaining a problem description of a computational task”; under the broadest reasonable interpretation, this step falls under a mathematical concept. The further of: “extracting from the problem description information that is associated with a size of a vector of unknown size”, similarly could reasonably fall or could be done mathematically. The step of: “based on the information, generating a structural skeleton tree of a problem description, wherein the structural skeleton tree comprises a node representing a vector of unknown size and a node representing a size of the vector”, under the broadest reasonable interpretation, this step could also reasonably fall within a mathematical concept or otherwise a person could reasonably perform this step using a pen and paper”. Similarly, the step of  “determining a vector size Constraint Satisfaction Problem (CSP) based on the structural skeleton tree”, this also could reasonably falls within mathematical process in which said determination could be made mathematically, “wherein said determining comprises projecting over-approximated constraints on the size of the vector based on operators used on the vector or elements thereof” which could reasonably fall under a mathematical concept, under the broadest reasonable interpretation. The step of “solving the vector size CSP to determine the size of the vector” this is could reasonable fall be under a mathematical concept where the vector size could modifying the structural skeleton tree to set the size of the vector and to include nodes for each element in the vector, whereby obtaining a CSP and solving the CSP”, similarly, this step could reasonably fall under a mathematical concept where the CSP could be obtained and a solution to the CSP could be determined mathematically. The further step of: “activating a CSP solver to solve the CSP, thereby performing the computational task” could reasonably fall under a mathematical process in which said could reasonably solve said CSP. Therefore, under the broadest reasonable interpretation, the claims merely cover the generation of tree structure which could be done using a pen and paper; and performing mathematical computation to obtain a solution to the obtained CSP by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper or otherwise be performed mathematically using a generic computer; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a non-transitory computer readable storage medium”, “program instructions”(claim 1), and “a processor”, “a memory”, (claim 8), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component are sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and thus are not patent eligible under 35 USC 101. The Examiner further notes that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'" Mayo, 132 S. Ct. at 1294, 101 USPQ2d at 1965. 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using the computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
6.2	The dependent claims 2-7, 9, 11-14, 16, 18-19, 21-23 include limitations pertaining to further mathematical steps: e.g.
Claims 2, 9, 16.  “wherein the structural skeleton tree comprises a representative element node representing a representative element of the vector, wherein said modifying comprises removing the representative element node” which further the tree in which under the broadest reasonable interpretation, this step could also reasonably fall within a mathematical concept or otherwise a person could reasonably perform this step using a pen and paper.
Claim 3. “wherein said determining the vector size CSP comprises adding an existence variable, wherein existence of the representative element is contingent on a value of the existence variable.” which under the broadest reasonable interpretation, this step could also reasonably performed mathematically or otherwise a person could reasonably perform this step using a pen and paper.
	Claims 4, 11, 18.  “wherein said determining the vector size CSP comprises identifying a referred element of the vector that is referred to explicitly in the problem description; and adding a constraint requiring the size of the vector to be sufficient to include the referred element”, which further defined the vector size determination, and could reasonably performed mentally or otherwise using a pen and paper.
	Claims 5, 12, 19.  “wherein said determining the vector size CSP and modifying the structural skeleton tree are performed iteratively until all vectors of unknown sizes in the problem description are assigned a size”, could reasonably performed mathematically.
	Claims 6, 13.  “wherein in response to an unsatisfiability determination during said activating the CSP solver, performing backtracking, whereby a different size for the vector is determined.”, could reasonably performed mathematically.
	Claims 7, 14.   “wherein said projecting the over-approximated constraints comprises at least one of: projecting a constraint comprising an AtLeast operator on content of the vector to a constraint requiring a minimal size of the vector; projecting a constraint comprising an AllDiff operator on content of the vector to a constraint requiring a maximal size of the vector being no more than a domain size of a variable of the CSP; projecting a constraint comprising a SumOf operator on a content of the vector to a constraint of minimal and maximal size of the vector that is based on the maximal and minimal values in a domain of a variable of the CSP; nd projecting a constraint comprising an Exists operator on a content of the vector to a constraint requiring the size of the vector is at least one.”, under the broadest reasonable interpretation, this step could also reasonably performed mathematically.
	Claim 21.  “wherein the information comprises at least one of: a constraint a and a variable”, which further defined the problem description information and what it comprises.
	Claim 22. “wherein the problem description comprises a verification problem, wherein an objective of the verification problem is to verify a memory of a target hardware by generating a test program, wherein the unknown size of the vector corresponds to an unknown number of memory instructions for said generating”, under the broadest reasonable interpretation, said generating could be performed mathematically.
	Claim 23.  “wherein the problem description comprises a data fabrication problem, wherein an objective of the data fabrication problem is to fabricate data for testing a database or a security system, wherein the unknown size of the vector corresponds to an unknown number of fabricated records for said testing.”, under the broadest reasonable interpretation, said data fabrication could be performed mathematically and further amounts to a mathematical concept similar to the already recited abstract idea, as pointed out above and thus are further not statutory, as constructed.
Allowable Subject Matter
7.	Claims 1-9, 11-16, 18-19, 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
8.	Claims 1-9, 11-16, 18-19, 21-23 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        April 15, 2021